            Case 1:18-cv-01943-DLF Document 12 Filed 10/02/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JAMES E. PIETRANGELO, II,

                 Plaintiff,

           v.
                                                             Civil Action No. 18-1943 (DLF)
 REFRESH CLUB, INC. (DBA THE
 WING), et al.,

                 Defendants.


                                                 ORDER

        This matter is before the Court on the Motion to Dismiss filed by defendants Refresh

Club, Inc. (dba The Wing) and The Wing DC, LLC (dba The Wing aka The Wing DC). See

Dkt. 11.

        Plaintiff James Pietrangelo is representing himself, pro se. In Fox v. Strickland, 837

F.2d 507 (D.C. Cir. 1988), the Court of Appeals held that a district court must take pains to

advise pro se plaintiffs of the consequences of failing to respond to a dispositive motion. “That

notice . . . should include an explanation that the failure to respond . . . may result in the district

court granting the motion and dismissing the case.” Id. at 509. Accordingly, Plaintiff is advised

of the following:

        Before the Court rules on the defendants’ Motion to Dismiss, Dkt. 11, the plaintiff is

entitled to file a memorandum and supporting evidence in response. Under this Court’s local

rules, a party opposing a motion must serve and file a memorandum of points and authorities in

opposition within 14 days of the date of service of the motion or “at such other time as the Court

may direct.” Local Civil Rule 7(b). If the plaintiff fails to respond to the defendants’ motion in

the time provided, the Court may (1) treat the motion as conceded; id.; (2) rule on the defendants'
            Case 1:18-cv-01943-DLF Document 12 Filed 10/02/18 Page 2 of 2



motion based on the defendants’ arguments alone and without considering the plaintiff’s

arguments; or (3) dismiss the plaintiff’s claims for failure to prosecute, see Bristol Petroleum

Corp. v. Harris, 901 F.2d 165, 167 (D.C. Cir. 1990) (citing Link v. Wabash R.R. Co., 370 U.S.

626, 633 (1962)). Further, if the plaintiff “files an opposition to a dispositive motion and

addresses only certain arguments raised by the defendant, a court may treat those arguments that

the plaintiff failed to address as conceded.” Xenophon Strategies, Inc. v. Jernigan Copeland &

Anderson, PLLC, No. 15-1774, 2017 WL 3278839, at *7 (D.D.C. Aug. 1, 2017)

(quoting Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 15, 25 (D.D.C.

2003)).

          Accordingly, it is hereby ORDERED that the plaintiff shall file a brief in opposition to

the defendants’ Motion to Dismiss on or before October 16, 2018. If the plaintiff does not file a

response within the time provided, the Court may treat the motion as conceded, dismiss the

plaintiff’s claims for failure to prosecute, or rule on the motion to dismiss based on the

defendants’ arguments alone and without considering any arguments that the plaintiff may later

wish to raise.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
  Date: October 2, 2018                                       United States District Judge




                                                  2
